Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rayner (US 2012/0314354)
Regarding claim 1, Rayner discloses a composite button (see the assembly formed by semi-rigid button feature 215 and flexible button gasket 216) configured to be inserted into a button hole of a protective case and suitable for contacting a trigger button of an electronic device, the protective case including a casing peripheral wall that has an inner peripheral surface suitable for facing the electronic device, and an outer peripheral surface opposite to the inner peripheral surface, the button hole extending through the inner and outer peripheral surfaces, said composite button comprising:

a hard material layer (semi-rigid button feature 215; par.[0107] and [0409]) connected to said soft material connecting surface (fig. 15N-0);
wherein at least one of said soft material layer and said hard material layer has a peripheral flange (216) suitable for abutting against the inner peripheral surface of the casing peripheral wall. [Fig 15N-O]

2. The composite button as claimed in claim 1, wherein said soft material layer includes a contact portion having said contact surface. [0409, 216b is an interface contact surface]

3. The composite button as claimed in claim 2, wherein said hard material layer has a hard material connecting surface connected to said soft material connecting surface, and a touch surface opposite to said hard material connecting surface and configured to protrude out of the outer peripheral surface of the protective case. [interface portion 216b Fig. 15 N-O]

4. The composite button as claimed in claim 3, wherein said contact portion of said soft material layer further has said peripheral flange extending outwardly therefrom. [216b, Figure 15N]
6. The composite button as claimed in Claim 2, wherein said mounting portion extends opposite to said contact surface of said contact portion. [Fig. 15N-O]
9. The composite button as claimed in claim 1, wherein the button hole of the protective case is defined by a hole-defining wall, and at least one of said soft material layer and said hard material layer further has at least one connecting slot formed in an outer peripheral surface thereof and suitable for abutting against the hole-defining wall. [Figure 15O, the inner hole surface defines a slot within the hole defining wall]
10. The composite button as claimed in claim 1, wherein said hard material layer has a color different from that of said soft material layer. [color is a non-functional aspect and cannot add novelty to the claimed invention]
Regarding claim 11, Rayner discloses a protective case (protective housing 1) suitable for protecting an electronic device which has a trigger button, said protective case comprising:
a casing peripheral wall (top member 202) having an inner peripheral surface suitable for facing the electronic device, an outer peripheral surface opposite to said inner peripheral surface (see figures), and a button hole (see figures) extending through said inner and outer peripheral surfaces; and
a composite button (see the assembly formed by semi-rigid button feature 215 and flexible button gasket 216) inserted into said button hole and including a soft material layer (flexible button gasket 216; par.[0107] and [0409]) and a hard material layer (semi-rigid button feature 215; par.[0107] and [0409]), said soft material layer, being made of a material that is elastoplastic, and having a contact surface (216b) suitable for contacting the trigger button of the electronic device, and a soft material connecting surface (215b) opposite to said contact surface, said hard material layer being connected to said soft material connecting surface;



12. The protective case as claimed in claim 11, wherein said soft material layer includes a contact portion having said contact surface. [0409, 215b]
13. The protective case as claimed in Claim 12, wherein said hard material layer has a hard material connecting surface connected to said soft material connecting surface, and a touch surface opposite to said hard material connecting surface and protruding out of said outer peripheral surface of said protective case. [interface portion 216b Fig. 15 N-O]
14. The protective case as claimed in Claim 13, wherein said contact portion of said soft material layer further has said peripheral flange extending outwardly therefrom. [216b, Figure 15N]
16. The protective case as claimed in claim 12, wherein said mounting portion extends opposite to said contact surface of said contact portion. [15N-O]

19. The protective case as claimed in claim 11, wherein said button hole is defined by a hole-defining wall, and at least one of said soft material layer and said hard material layer further has at least one connecting slot formed in an outer peripheral surface thereof and abutting against said hole-defining wall. [Figure 15O, the inner hole surface defines a slot within the hole defining wall]
20. The protective case as claimed in claim 11, wherein said hard material layer has a color different from that of said soft material layer.[color is a non-functional aspect and cannot add novelty to the claimed invention]

Allowable Subject Matter
Claims 5, 7-8, 15, 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 for further state of art references..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEWIS G WEST whose telephone number is (571)272-7859.  The examiner can normally be reached on Monday-Friday, 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/LEWIS G WEST/            Primary Examiner, Art Unit 2648